Who SONY
DOCUMENT
UNITED STATES DISTRICT COURT : TTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK : Ec neg weep ge pi
PRED ie eye AO

 

 

UBS SECURITIES LLC,
Petitioner, 20cv217 (JGK)

- against - ORDER

 

VANESSA PROWSE,

Respondent,

 

JOHN G. KOELTL, District Judge:

The temporary restraining order issued by the Court on
January 10, 2020 is extended until January 28, 2020 for good
cause pursuant to Federal Rule of Civil Procedure 65(b) (2). The
extension is warranted to allow the Court to consider the motion
for a preliminary injunction and the petition to compel
arbitration. The temporary restraining order is warranted for
the reasons explained on the record at the hearing on January 9,
2020.

SO ORDERED.

Dated: New York, New York / / }
January 23, 2020 : oO eh
i " John G. Koeltl
United States District Judge

 

 
